204 F.2d 125
CHAMPION SPARK PLUG CO., a corporation, Plaintiff-Appellee,v.Peter SANDERS, Defendant, and Samuel Sanders & Harry Sanders, doing business as The Perfect Recondition Spark Plug Company, Defendants-Appellants.
No. 267.
Docket 22645.
United States Court of Appeals Second Circuit.
Argued May 6, 1953.
Decided May 6, 1953.

Appeal from the United States District Court for the Eastern District of New York; Mortimer W. Byers, Judge.
Elliott L. Biskind, New York City, for defendants-appellants.
Ward, Crosby & Neal, New York City (Wilber Owen and Carl F. Schaffer, Toledo, Ohio, of counsel), for plaintiff-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order and judgment affirmed in open court.